Melvin Mayfield, Judge, dissenting. The majority opinion correctly points out that the issue here is whether there is sufficient evidence to corroborate the testimony of Bluford, an admitted accomplice. However, the majority opinion concludes that “aside from Bluford’s testimony, the only evidence produced by the State to connect appellant with the commission of these offenses is that he was present on the victim’s next-door neighbor’s property some sixty to ninety minutes before the crimes were discovered.” I do not agree with that conclusion. The burglary occurred on August 24, 1994. Mrs. Jeanne Barnett testified that the evening before the burglary the appellant came to her door and asked her son for a cigarette. She identified the appellant in the courtroom as the young man who came to her door, and she testified that he came into the living room where the Super Nintendo video game was set up. She said four Super Nintendo cartridges were taken in the burglary, as were some other things. She got the Nintendo cartridges back from a pawn shop managed by Mr. Burson. A cordless telephone was one of the other things taken in the burglary. Mrs. Barnett said it had been broken and she had taped it together. Officer Jamie Morrow testified that when he interviewed appellant, appellant denied having any knowledge of the burglary, but he admitted to Officer Morrow that he had a white portable telephone with a piece of tape on it. In addition, Mrs. Barnett testified that when she left her house the day of the burglary, the appellant was standing on her next-door neighbor’s carport. He spoke to her and said he was her new neighbor. Moreover, Jerry Burson, who operated a pawn shop, testified that on August 24, 1994, two men came to his shop and sold him four Nintendo cartridges. He could not identify the men, but one had a driver’s license issued to Anthony Bluford. Corroboration of an accomplice’s testimony need not be sufficient, in and of itself, to sustain a conviction. It may be slight and not altogether satisfactory and convincing, if substantial. Olles & Anderson v. State, 260 Ark. 571, 573, 542 S.W.2d 755 (1976); Klimas v. State, 259 Ark. 301, 534 S.W.2d 202. The acts, conduct, and declarations of the accused before or after the crime, including his testimony at the trial, may furnish the necessary corroboration. Olles & Anderson, supra; Ford v. State, 205 Ark. 706, 170 S.W.2d 671 (1943); Dickson v. State, 197 Ark. 1161, 127 S.W.2d 126 (1939); Long v. State, 192 Ark. 1089, 97 S.W.2d 67 (1936); Stroud v. State, 167 Ark. 502, 268 S.W. 850 (1925); Russell v. State, 97 Ark. 92, 133 S.W. 188 (1910). The presence of an accused in the proximity of a crime, opportunity, and association with a person involved in a crime in a manner suggestive of joint participation, are each relevant factors in determining the connection of an accomplice with the crime. Ashley v. State, 22 Ark. App. 73, 78, 732 S.W.2d 872, 874 (1987). It is unnecessary that the evidence be sufficient to sustain the conviction, but the evidence must, independent from that of the accomplice, tend to a substantial degree to connect the defendant with the commission of the crime. Rhodes v. State, 276 Ark. 203, 210, 634 S.W.2d 107, 111-12 (1982). This court reviews the sufficiency of the evidence by the test of whether the verdict of guilt is supported by substantial evidence, which means whether the jury could have reached its verdict without resort to speculation and conjecture. Cassell v. State, 273 Ark. 59, 616 S.W.2d 485 (1981). Where circumstantial evidence is used to support accomplice testimony, all facts in evidence can be considered to constitute a chain sufficient to present a question for resolution by the jury as to the adequacy of the corroboration, and the appellate court will not look to see whether every other reasonable hypothesis but that of guilt has been excluded. Johnson v. State, 303 Ark. 12, 17, 792 S.W.2d 863, 865 (1990); Rhodes, supra; McDonald v. State, 37 Ark. App. 61, 63, 924 S.W.2d 396, 398 (1992). While I agree that the evidence corroborating the testimony of the accomplice was slight, still the corroboration was sufficient to justify the court in submitting the question to the jury. The jury found appellant guilty, and I would affirm its verdict; therefore, I dissent.